748 S.W.2d 631 (1988)
TEXACO, INC., Appellant,
v.
PENNZOIL COMPANY, Appellee.
No. 01-86-00216-cv.
Court of Appeals of Texas, Houston (1st Dist.).
April 27, 1988.
Gibson Gayle, Jr., Fulbright & Jaworski, Houston, Russell H. McMains, Edwards McMains & Constant, Corpus Christi, Richard B. Miller, Miller, Keeton, Bristow & Brown, Houston, for appellant.
Joseph D. Jamail, Jamail & Kolius, John L. Jeffers, W. James Kronzer, Harry M. Reasoner, Vinson & Elkins, Houston, Luther H. Soules, Soules, Reed & Butts, San Antonio, Royal H. Brin, Thomas Unis, Strasburger & Price, Dallas, for appellee.
Before WARREN, JACK SMITH and SAM BASS, JJ.

ORDER
PER CURIAM.
The Court today considered the parties' Joint Motion Not to Issue Mandate and to Dismiss Cause Based on Agreement of Parties.
Judgment was entered on December 10, 1985, in the 151st District Court of Harris County, Texas, in favor of appellee Pennzoil Company. This Court modified and affirmed that judgment on February 12, 1987. The Texas Supreme Court refused, n.r.e., appellant Texaco's application for writ of error on November 2, 1987. On April 12, 1987, Texaco filed a voluntary petition for relief under chapter 11 of the federal bankruptcy laws. On March 30, 1988, Texaco filed a petition for writ of certiorari in the United States Supreme Court, which was dismissed by agreement of the parties on April 7, 1988.
In their motion, the parties state that the judgment of the 151st District Court, which *632 was affirmed in part and reversed in part by this Court, has been fully and finally settled, which settlement was approved by the bankruptcy court, and that no matters relating to that judgment remain open or pending. Because no further court action relating to the judgment remains to be taken, the parties request that this Court not issue mandate on its judgment and that it dismiss all further action in the case.
The parties' joint motion is granted and the cause is dismissed.